                                                    Case 2:21-cv-00568-GMN-BNW Document 8
                                                                                        7 Filed 06/11/21
                                                                                                06/09/21 Page 1 of 2



                                1             WENDY M. KRINCEK, Bar No. 6417
                                              AMY L. THOMPSON, Bar No. 11907
                                2             LITTLER MENDELSON P.C.
                                              3960 Howard Hughes Parkway
                                3             Suite 300
                                              Las Vegas, Nevada 89169
                                4             Telephone:    702.862.8800
                                              Fax No.:      702.862.8811
                                5             Email: wkrincek@littler.com
                                                     athompson@littler.com
                                6
                                              Attorneys for Defendant
                                7             MHM SOLUTIONS, LLC
                                8
                                                                              UNITED STATES DISTRICT COURT
                                9
                                                                                   DISTRICT OF NEVADA
                           10

                           11
                                              NAVDEEP DHALIWAL, an individual,                      Case No. 2:21-cv-00568-GMN-BNW
                           12
                                                                 Plaintiff,
                           13                                                                       STIPULATION AND [PROPOSED]
                                                       v.                                           ORDER TO EXTEND TIME TO FILE
                           14                                                                       RESPONSIVE PLEADING
                                              MHM SOLUTIONS, LLC, a Foreign Limited
                           15                 Liability Company; STATE OF NEVADA                    (FIRST REQUEST)
                                              BUREAU OF DISABILITY ADJUDICATION,
                           16                 a Department of the State of Nevada,
                           17                                    Defendants.
                           18

                           19                          Plaintiff NAVDEEP DHALIWAL (“Plaintiff”) and Defendant MHM SOLUTIONS, LLC

                           20                 (“Defendant”) by and through their counsel, hereby stipulate and agree to extend the time for

                           21                 Defendant MHM Solutions, LLC to file a response to the Complaint by two (2) weeks from June 15,

                           22                 2021, up to and including June 29, 2021. This is the first request for an extension of time to respond

                           23                 to the Complaint. The parties make this request as Defendant is continuing to gather information and

                           24                 requires additional time to prepare a response.

                           25                 ///

                           26

                           27                 ///

                           28
L IT TL E R ME N DE LS O N P .C .

                                                                                                1
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                 S u i t e 3 00
    L a s V e ga s , N V 89 1 69 . 5 93 7
              7 0 2 . 86 2 . 88 0 0
                                                  Case 2:21-cv-00568-GMN-BNW Document 8
                                                                                      7 Filed 06/11/21
                                                                                              06/09/21 Page 2 of 2



                                1                       The instant request is made in good faith and not for the purpose of delay.

                                2             Dated: June 9, 2021                               Dated: June 9, 2021
                                3             Respectfully submitted,                           Respectfully submitted,
                                4

                                5             /s/ Trevor J. Hatfield                             /s/ Amy L. Thompson
                                              TREVOR J. HATFIELD, ESQ.                           WENDY M. KRINCEK, ESQ.
                                6             HATFIELD & ASSOCIATES, LTD.                        AMY L. THOMPSON, ESQ.
                                                                                                 LITTLER MENDELSON, P.C.
                                7             Attorney for Plaintiff
                                              NAVDEEP DHALIWAL                                   Attorneys for Defendant
                                8                                                                MHM SOLUTIONS, LLC
                                9

                           10                                                                 ORDER

                           11                                                                        IT IS SO ORDERED.
                           12                                                                                  June 11
                                                                                                     Dated: _____________________, 2021.
                           13

                           14

                           15                                                                        _______________________________________
                                                                                                     UNITED STATES MAGISTRATE JUDGE
                           16

                           17                  4828-3321-4958.1 / 108840-1045


                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
L IT TL E R ME N DE LS O N P .C .

                                                                                                 2
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                 S u i t e 3 00
    L a s V e ga s , N V 89 1 69 . 5 93 7
              7 0 2 . 86 2 . 88 0 0
